Citation Nr: 1702187	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-16 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee and ankle disability.  

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010, July 2011, and June 2016 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

There was a Board decision in November 2014 which denied service connection for hearing loss and granted service connection for tinnitus.  Other issues, of service connection for PTSD and bilateral knee and ankle disabilities, were remanded for further development and have now been returned to the Board.  The Board also ordered the AOJ to address service connection for pes planus in its remand.  

The AOJ denied service connection for pes planus in June 2016.  The Veteran's representative disagreed with that determination in August 2016.  Accordingly, consistent with Manlincon v. West, 12 Vet. App. 238 (1999), this issue and the issues of entitlement to service connection for right and left knee and ankle disabilities which are inextricably intertwined with it, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, claimed as PTSD, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding the psychiatric disability claim, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service treatment records, including the Veteran's May 1981 service discharge examination report, are silent for reference to psychiatric problems, and the Veteran was normal psychiatrically on service discharge examination.  

A July 2009 letter from a private psychologist indicates that she evaluated the Veteran in April 2009, and found him to have severe PTSD, with Axis IV being exposure to stressors on ship during the Iran hostage period.  

The Veteran's claim for service connection for psychiatric disease was received in August 2009.

There are no medical records of record showing a current (at any time since the date the claim was filed) diagnosis of a psychiatric disorder, to include PTSD.  

In August 2015, it was corroborated, based on service department information, that when the Veteran was stationed aboard the U.S.S. NIMITZ in April 1980, 7 helicopters from it were lost during a hostage rescue operation.  

On VA psychiatric examination in June 2016, medical records were available.  On review, the examiner indicated that there were VA medical records, but no evidence of treatment for mental health problems.  There was the one report of PTSD from April/July 2009 mentioned above.  The Veteran was examined and found to be euthymic with a stable affect and no evidence of significant social discomfort or anxiety.  His speech was normal and there were no abnormal movements or mannerisms.  There was no evidence of hallucinations, delusions, or psychoses.  The Veteran's attention and concentration were normal.  Memory recall of service, symptoms, and related interview data appeared to be easily accessed by the Veteran.  The examiner indicated that there was no diagnosis of PTSD or any other mental health condition warranted.  This decision was based on the Veteran's self-report of his mental health problems.  He did not report symptoms consistent with the diagnostic criteria for PTSD.  He described his symptoms as periodic bouts of moodiness associated with thoughts about his military experiences.  He cited frequency as once a month or once every 2 months.  When he was asked about the April 2009 mental health assessment mentioned above, he stated that he was "going through something at that time", but that things had improved since then.  The examiner reported that the Veteran did not meet criteria B through E for a diagnosis of PTSD under DSM-5, and that he did not have any other mental disorder that conforms with DSM-5 criteria.  

Based on the evidence, the Board finds that service connection is not warranted for any psychiatric disorder, including PTSD.  The preponderance of the evidence shows that the Veteran does not currently (at any time since the claim was filed in August 2009) have a psychiatric disorder.  He was felt to have one before the claim was filed, but none is shown now, and a current disorder is required.  That is what compensation would be for - any current disability.  There are no current treatment records showing a current psychiatric disorder, and the Veteran was examined in June 2016 and found to be free of current psychiatric disease.  In the absence of a current diagnosis of disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992). 


ORDER

Service connection for a psychiatric disorder, claimed as PTSD, is denied.


REMAND

Originally, the RO denied service connection for knee and ankle disabilities in July 2011.  Service treatment records show pes planus on service entrance examination in February 1978.  Service treatment records are otherwise silent for reference to relevant problems, except for an April 1979 report of a mild right ankle inversion sprain.  On service discharge examination in May 1981, all pertinent systems and structures were normal.  

In July 2014, the Veteran's representative indicated that the Veteran attributed his bilateral knee and ankle disabilities to his pes planus.  On appeal concerning the matters of service connection for bilateral knee and ankle disabilities in November 2014, the Board found that those matters were inextricably intertwined with the matter of service connection for pes planus.  The Board ordered adjudication of the claim for service connection for pes planus and, that if such claim was successful, additional development to include a VA orthopedic examination with specified action concerning the other claims (this action is repeated below).  

The RO denied service connection for pes planus in June 2016.  However, that decision is not yet final.  Instead, the Veteran's representative filed a notice of disagreement with that denial in August 2016.  In light of this, remand of the issue of entitlement to service connection for pes planus for a statement of the case is required.  Additionally, if the Veteran prevails on the pes planus claim, the additional action previously ordered by the Board (this action is repeated below) is required also.  

In light of the above, the matters of service connection for pes planus, and bilateral knee and ankle disorders, must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Please take any further action required on the matter of service connection for pes planus, to include issuing a statement of the case.  Please return that issue to the Board only if the Veteran perfects an appeal.  

2.  If and only if, service connection is awarded for bilateral pes planus, the AOJ should then arrange for an orthopedic examination of the Veteran.  The Veteran's claims file must be available to, and reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record the examiner should respond to the following:

a) Please identify (by diagnosis) each knee and/or ankle disability found.  Consider and discuss as appropriate the reports of knee and ankle arthralgia and right ankle bursitis within the record.

b) As to each knee and/or ankle disability diagnosed, please also indicate whether it is at least as likely as not (a 50 percent or greater probability) that such was caused by the Veteran's pes planus.  

c)  As to each knee and/or ankle disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or greater probability) that such was aggravated by the Veteran's pes planus.  

If as to any knee/ankle disability diagnosed, the opinion is that such was not caused, but was aggravated, by his pes planus, the examiner should also indicate, to the extent possible, the degree of disability (i.e., additional pathology or degree of impairment) that is due to such aggravation.  Separate opinions and reasons should be rendered concerning causation and aggravation, to ensure that all information necessary is provided.  

The examiner must explain the rationales for all opinions, and should consider and discuss as appropriate the April 2011 VA examination report which attributes the Veteran's right ankle bursitis to his pes planus.  

3.  The AOJ should then review the expanded record [including all evidence developed by VA and submitted by the Veteran since the prior supplemental statement of the case (SSOC)], complete any new development that may be indicated to resolve the pending claims, and readjudicate the claims on appeal.  If any claim on appeal remains denied the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


